DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 08/19/2022 have considered and entered.  Claims 1, 2, 4-6 and 8-10 have been amended, claim 7 has been canceled, and claims 11 and 12 have been newly added.  Therefore, claims 1-6 and 8-12 are now pending in the present application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a prestressing face” twice in line 9 of the claim.  Therefore, it is not clear if the applicant is referring to same prestressing face or two deferent prestressing face.  Appropriate correction is required. 
Regarding claim 12, the claim recites “a bearing face” in line 5 and “the bearing faces” in line 11 of the claim.  Therefore, it is not clear how many bearing face the applicant is referring to or considering as recited in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (DE 102013016779 A1).
Regarding claim 12, Frank discloses a brake apparatus for a motor vehicle, comprising:
a brake support body (12 in figs. 1-2);
a brake lining (16);
a restoring apparatus (18) for the brake lining including a lever arm comprising:
a bearing face (37);
a spring section (22) engaging the brake support body;
a supporting bearing (36); and
a lever (23) bearing arranged between the spring section and the supporting
bearing; and 
a wear compensation member (24) connecting the restoring apparatus (18) to the brake lining, wherein the bearing faces are brought into engagement with one another in response to a braking operation to allow the brake lining to move along the wear compensation member (note “The shown return device 18 has an additional stop section 37 on, with respect to the position of the coupling part 34 to the end section 44 opposite side of the spring arm 46 is arranged and can correspond to an additional (not shown) impression of the spring arm, in order to those in the embossing 35 to reduce acting load. The reset device 18 is formed material integral. Your return spring 22 has a second recess 60 on, with which the coupling part 24 engaged. The coupling part 24 protrudes through the second recess 60 therethrough” of Frank).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 12, the applicant argues that the art of record in this case, Frank does not teach or suggest the claimed subject matter.  The examiner strongly disagrees.  As set forth above, Frank discloses all of the limitations as claimed including a wear compensation member (24) connecting the restoring apparatus (18) to the brake lining, wherein the bearing faces are brought into engagement with one another in response to a braking operation to allow the brake lining to move along the wear compensation member (note “The shown return device 18 has an additional stop section 37 on, with respect to the position of the coupling part 34 to the end section 44 opposite side of the spring arm 46 is arranged and can correspond to an additional (not shown) impression of the spring arm, in order to those in the embossing 35 to reduce acting load. The reset device 18 is formed material integral. Your return spring 22 has a second recess 60 on, with which the coupling part 24 engaged. The coupling part 24 protrudes through the second recess 60 therethrough” of Frank).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657